Case 3:17-cv-13765-BRM-DEA Document 59 Filed 06/29/20 Page 1 of 6 PageID: 857



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

__________________________________________
                                          :
WARREN R. KRAFT,                          :
                                          :
             Plaintiff,                   :
                                          :            Case No. 3:17-cv-13765(BRM)(DEA)
             v.                           :
                                          :
PHELAN HALLINAN DIAMOND &                 :                        OPINION
JONES, PC, et al.,                        :
                                          :
             Defendants.                  :
__________________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is an appeal by Plaintiff Warren R. Kraft (“Kraft”) of Magistrate Judge

Douglas E. Arpert’s January 6, 2020 Order (the “January 6, 2020 Order”) denying Kraft’s Motion

under Federal Rule of Civil Procedure 4(d)(2) requiring the Defendants Hallinan Diamond Jones,

PC, Lawrence T. Phelan, Francis Hallinan, and Rosemarie Diamond (collectively, “Defendants”)

to pay the fees associated with Kraft’s process server delivering to Defendants the Summons and

Complaint. (ECF No. 51). Having reviewed the papers submitted by Kraft and having declined to

hold oral argument pursuant to Fed. R. Civ. P. 78(b), for the reasons set forth below and for good

cause shown, Kraft’s appeal is DENIED and the January 6, 2020 Order is AFFIRMED.
Case 3:17-cv-13765-BRM-DEA Document 59 Filed 06/29/20 Page 2 of 6 PageID: 858



       I.      BACKGROUND

       On December 28, 2017, Kraft filed his complaint. (ECF No. 1.) Ninety days later, 1 Kraft

provided Defendants with notice of the lawsuit on or about March 28, 2018. (ECF No. 7.) The

record contains a copy of an email to Kraft dated March 28, 2018, from the General Counsel for

Defendants asking Kraft to “[k]indly provide the Waiver of Service forms.” (ECF No. 32-3 at 14.)

Kraft did so by email on April 21, 2018. (Id. at 16.)

       On April 25, 2018, Defendants’ counsel emailed Kraft to advise him he had not complied

with Rule 4(d) concerning waivers of service but that Defendants’ counsel would extend Kraft

“the courtesy of returning executed waivers.” (Id. at 17.) Kraft responded and asked that the

waivers be returned by “overnight/express courier.” (Id.) On May 4, 2018, Defendants’ counsel

advised that he had not received prepaid return envelopes for express delivery, and that he would

return the waivers by regular mail unless he heard otherwise from Kraft. (Id. at 19.) Kraft

ultimately provided counsel with a shipping label on May 7, 2018. (Id. at 20.)

       While these communications were taking place, on April 26, 2018, this Court issued a

Notice of Call for Dismissal pursuant to Rule 4(m) based on Kraft’s failure to effect timely service.

(ECF No. 4.) See note 1 supra. On May 7, 2018, having received no response to the Notice, the

Court entered an Order dismissing the Complaint. (ECF No. 5.) However, on May 23, 2018, this

Order was vacated based on Kraft’s representation that he was in the process of obtaining waivers

from Defendants, and Kraft was given an additional 45 days—until July 9, 2018—to effect service

on Defendants. (ECF No. 9.)



1
  Pursuant to Federal Rule of Civil Procedure 4(m), Kraft had until March 28, 2018 to effect
service. Fed R. Civ. P. 4(m) (“If a defendant is not served within 90 days after the complaint is
filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that service be made within a specified time.”)


                                                 2
Case 3:17-cv-13765-BRM-DEA Document 59 Filed 06/29/20 Page 3 of 6 PageID: 859



       On June 20, 2018, Kraft advised Defendants’ counsel that he had still not received any

completed Waiver of Service forms and asked if Defendants would be providing the same. (ECF

No. 32-3 at 104.) Counsel answered in the negative. In an email to Kraft, counsel stated that while

the newly reopened case “affords [Kraft] a new opportunity to properly serve [Defendants] . . .

whatever [Kraft] attempted, but failed, to accomplish before the case was reopened is in all events

a nullity.” (Id. at 106.) On July 11, 2018, Kraft again provided the Summons, Complaint and

Waiver of Service forms to Defendant’s counsel. (Id. at 108-111.) Shortly thereafter, on July 13,

2018, Kraft requested new summons be issued to Defendants. (ECF No. 12.) The executed waiver

forms were never returned to Kraft.

       On December 13, 2018, this Court again issued a Notice of Call for Dismissal based upon

Plaintiff's apparent failure to timely serve Defendants. (ECF No. 14.) On December 17, 2018,

Plaintiff again requested summons for Defendants (ECF No. 15) and on December 19, 2018,

Plaintiff's process server delivered the Summons and Complaint to Defendants. (ECF No. 16.)

Thereafter, on January 16, 2019, Defendants moved to dismiss the Complaint pursuant to Rule

12(b)(5) (alleging failure to timely serve), and 12(b)(6) and 12(b)(1) (alleging lack of standing

under Fair Debt Collection Practices Act). (ECF No. 23.) On July 30, 2019, this Court granted the

Motion to Dismiss on both grounds. (ECF No. 41.)

       On August 12, 2019, Plaintiff filed a Motion for Reconsideration. (ECF No. 42.) On

September 3, 2019, this Court denied the Motion. (ECF No. 44.) Thereafter, on October 3, 2019,

Kraft filed a Motion for Expenses Incurred to seek reimbursement of the cost of the process server.

(ECF Nos. 45-46.) On January 6, 2020, Judge Arpert issued an Order denying Kraft’s Motion.

(ECF No. 50.) On January 21, 2020, Kraft filed this appeal of the January 6, 2020 Order. (ECF

No. 51.) On January 28, 2020, Defendants filed a Memorandum in Opposition to Kraft’s appeal.




                                                3
Case 3:17-cv-13765-BRM-DEA Document 59 Filed 06/29/20 Page 4 of 6 PageID: 860



(ECF No. 53.) On February 20, 2020, Kraft filed a Reply to Defendants’ Opposition. (ECF No.

58.)

        II.     LEGAL STANDARD

        With respect to a district judge’s review of a magistrate judge’s decision, Federal Rule of

Civil Procedure 72(a) states: “The district judge . . . must consider timely objections and modify

or set aside any part of the order that is clearly erroneous or is contrary to law.” Id. Similarly, this

Court’s Local Rules provide that “[a]ny party may appeal from a Magistrate Judge’s determination

of a non-dispositive matter within 14 days,” and the District Court “shall consider the appeal and/or

cross-appeal and set aside any portion of the Magistrate Judge’s order found to be clearly erroneous

or contrary to law.” L.Civ.R. 72.1(c)(1)(A).

        A district judge may reverse a magistrate judge’s discovery order if the order is shown to

be “clearly erroneous or contrary to law” on the record before the magistrate judge. 28 U.S.C.

636(b)(1)(A) (“A judge of the court may reconsider any pretrial matter [properly referred to the

magistrate judge] where it has been shown that the magistrate judge’s order is clearly erroneous

or contrary to law.”); Fed. R. Civ. P. 72(a); L.Civ.R. 72.1(c)(1)(A); Haines v. Liggett Grp., Inc.,

975 F.2d 81, 93 (3d Cir. 1992) (describing the district court as having a “clearly erroneous review

function,” permitted only to review the record that was before the magistrate judge). The burden

of showing that a ruling is “clearly erroneous or contrary to law rests with the party filing the

appeal.” Marks v. Struble, 347 F. Supp. 2d 136, 149 (D.N.J. 2004). A district judge may find a

magistrate judge’s decision “clearly erroneous” when it is “left with the definite and firm

conviction that a mistake has been committed.” Dome Petroleum Ltd. v. Employers Mut. Liab. Ins.

Co., 131 F.R.D. 63, 65 (D.N.J. 1990) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364,

395 (1948)); accord Kounelis v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J. 2008). However,




                                                   4
Case 3:17-cv-13765-BRM-DEA Document 59 Filed 06/29/20 Page 5 of 6 PageID: 861



“[w]here there are two permissible views of the evidence, the factfinder’s choice between them

cannot be clearly erroneous.” United States v. Waterman, 755 F.3d 171, 174 (3d Cir. 2014)

(quoting Anderson v. Bessemer City, 470 U.S. 564, 574 (1985)). The magistrate judge’s ruling is

“contrary to law” if it misinterpreted or misapplied applicable law. Kounelis, 529 F. Supp. 2d at

518; Gunter, 32 F. Supp. 2d at 164.

       III.    DECISION

       On appeal, Kraft contends his Motion requiring Defendants to pay service fees should

never have been denied because “Fed R. Civ. P. 4(d)(1) was misapplied in clear error.” (ECF No.

51 at 1.) Specifically, he argues “Defendants’ actions in violation of the [sic] Rule 4(d) causing

Plaintiff to later make service outside of the time to effect service, when waiver forms were

provided within the initial period to effect service, is contrary to Rule 4 which states this court

‘must impose’ expenses on these defendants.” (Id.) Nevertheless, Judge Arpert found Plaintiff’s

Motion for Expenses Incurred to be untimely. (ECF No. 50 at 4.)

       When a request for a waiver is made, a defendant has a duty to waive service. See Fed. R.

Civ. P. 4(d). Rule 4(d) affirmatively imposes the “duty to avoid unnecessary expenses of serving

the summons” upon the defendant. Fed. R. Civ. P. 4(d)(1). If a defendant “fails, without good

cause, to sign and return [the] waiver” requested by plaintiff within a reasonable time, the court

“must impose on [defendant]”: (a) the “expenses later incurred in making service”; and (b) the

“reasonable expenses, including attorney’s fees, of any motion required to collect those service

expenses.” See Fed. R. Civ. P. 4(d). Kraft’s process server did not deliver the Summons and

Complaint until mid-December 2018, which was well past the deadline of July 9, 2018 to effect

service. (ECF No. 16.) As such, Kraft has failed to demonstrate Judge Arpert’s denial of his Motion

for Expenses Incurred was “clearly erroneous or contrary to law.” L.Civ.R. 72.1(c)(1)(A).




                                                5
Case 3:17-cv-13765-BRM-DEA Document 59 Filed 06/29/20 Page 6 of 6 PageID: 862



       Indeed, Kraft has failed to articulate any reason or demonstrate how the January 6, 2020

Order was clearly erroneous or that his decision was contrary to law. The burden of showing that

a ruling is “clearly erroneous or contrary to law rests with the party filing the appeal.” Marks, 347

F. Supp. 2d at 149. Kraft has not met this burden. Because Kraft has not established that Judge

Arpert clearly erred in denying his Motion for Expenses Incurred, Kraft’s Appeal is DENIED.

       IV.     CONCLUSION

       For the reasons set forth above, Kraft’s appeal is DENIED and the January 6, 2020 Order

is AFFIRMED. An appropriate order will follow.



Date: June 29, 2020                                   /s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
